POLLEY, J.
(dissenting). I am able to concur in the conclusion reached by the majority of the court in this case. The referendum clause found in section i, of article 3 of the 'Constitution, provides that all laws enacted by the Legislature shall, before going into effect, be submitted to a vote of the electors of the state, *281“except such laws as may be necessary for the * * * support of the state government and its existing public institutions.”
Chapter 246, Laws 1929, is a special tax law, enacted for the purpose of raising revenue for the support of the state government and .its various governmental institutions. This makes it purely a revenue law. This much is conceded by the majority opinion. It is also conceded by the majority of the court that revenue laws are necessary for the support of the state government and its existing public institutions. This brings the law involved clearly within the exception named in the referendum clause of the Constitution. But, says the majority of the court, while revenue laws are necessary for the support of the state government, and while chapter 246 is a revenue law, still this law is not sufficiently necessary to bring it within the excepted class; and' it is upon the construction of the word “necessary” that the majority opinion is ‘based.
It is the position of the majority of the court that the word “necessary,” when used in the referendum clause, means that, in order to come within the exception named in that clause, a law must be so absolutely essential that the state government and its various instrumentalities cannot'function without the operation of such law.. This is the narrowest possible construction that can be put upon this word, and a construction that I do not believe was ever contemplated by the author or the supporters of the referendum provision. No other court has ever given the word “necessary” so constricted a meaning.
One revenue law, especially if the revenue to be acquired thereby is to go into the general fund, is as much for the support of the state government and its existing public institutions as another; and the meaning of the exception is the same as though it read: “Except such laws as may be enacted for * * * support of the state government and its existing public institutions.” The use of the word “necessary” was by the merest chance, and should be given no special significance.
In the case of Hodges v. Snyder, 43 S. D. 168, 178 N. W. 575, this court, after a thorough consideration of the referendum amendment and of all the decisions of other courts touching upon the subject, decided that “a law that is necessary for the support of the state government or its existing” public “institutions is not *282subject to the referendum in any event.” This declaration of the law is, in effect, overruled by the decision of the majority of the court in this case, and hereafter in deciding' whether a revenue law is or is not subject to the referendum provision, the court will be compelled to ascertain the degree of the necessit)' of the law for the support of the state government and its existing public institutions.
The writ should be denied.
SHERAA'OOD, P. J. I concur in this dissenting opinion.